Citation Nr: 0026578	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  94-44 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
August 1969.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  This case was remanded by the Board in January 
1998 for further development; the case was returned to the 
Board in August 2000.

The Board notes that the issues of entitlement to service 
connection for skin disability, to include on an Agent Orange 
basis, and whether new and material evidence has been 
submitted to reopen a claim for service connection for post-
traumatic stress disorder have been raised.  These matters 
are therefore again referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's alcohol and substance abuse is primary in 
nature and is the result of his own willful misconduct.

3.  The veteran's left shoulder disability is manifested by 
pain and some reduced range of motion; the veteran retains 
substantial range of left shoulder motion without any 
weakness.

4.  The veteran's psychiatric disability is productive of no 
more than mild occupational, industrial or social impairment, 
with symptoms of anxiety and depression, but with no 
remarkable deficiencies of memory, concentration or judgment.

5.  The veteran's eating disorder is manifested by binge 
eating followed by self-induced vomiting; he does not 
experience incapacitating episodes of more than two weeks 
total duration in a year.

6.  The veteran has a duodenal ulcer, but without any 
recognizable associated symptoms; he has not been diagnosed 
with a current liver disability.

7.  The veteran's hemorrhoids are no more than moderate in 
nature, without evidence of irreducibility, excessive 
redundant tissue, persistent bleeding or fissures.

8.  The veteran does not currently manifest peripheral 
neuropathy of any extremity.

9.  The veteran has a 2 centimeter bony nodule on his right 
tibia, which is not associated with any functional 
impairment.

10.  The veteran does not have any current residuals of 
mumps.

11.  The veteran's disabilities do not preclude him from 
securing or maintaining any form of substantially gainful 
employment, consistent with his age, education and 
occupational background.


CONCLUSION OF LAW

The criteria for a permanent and total disability rating for 
pension purposes have not been met.  38 U.S.C.A. §§ 1502, 
1521, 5107 (West 1991); 38 C.F.R. §§ 3.340, 4.15, 4.17 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  In 
this regard the Board notes that, following the January 1998 
remand, the veteran did not respond to February 1998 and 
April 1999 letters from the RO requesting information in 
connection with the instant claim; both letters were sent to 
his last address of record and neither letter was returned as 
undeliverable.  Thereafter, the veteran failed to report for 
VA examinations scheduled in July 1999.  The record reflects 
that the RO attempted to contact the veteran by phone in 
October 1999, to no avail, and correspondence thereafter sent 
to the veteran at his last known address was returned as 
undeliverable.  The U.S. Postal Service, when contacted by 
VA, was unable to provide an alternative address for the 
veteran, and the veteran's representative has been unable to 
locate him.

In the normal course of events, it is the burden of the 
veteran to keep VA apprised of his whereabouts.  If he does 
not do so, there is no burden on the part of VA to turn up 
heaven and earth to find him.  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  As the record reflects that the RO has 
undertaken adequate efforts to determine the veteran's 
current address, the Board concludes that further efforts to 
locate the veteran are not required prior to adjudication of 
the veteran's appeal. 

The law authorizes payment of pension benefits to a veteran 
of war who has the requisite service and who is permanently 
and totally disabled due to disabilities not the result of 
his willful misconduct.  38 U.S.C.A. §§ 1502, 1521 (West 
1991); 38 C.F.R. § 3.342 (1999).  Permanent and total 
disability will be held to exist where the person is 
unemployable as a result of disability reasonably certain to 
last throughout the remainder of the person's life.  Talley 
v. Derwinski, 2 Vet. App. 282, 285 (1992); 38 C.F.R. §§ 
3.340(b), 4.15 (1995).

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  One way is to establish, by use of the 
appropriate diagnostic codes of VA's Schedule for Rating 
Disabilities, that the veteran has a lifetime impairment 
which is sufficient to render it impossible for an "average 
person" to follow a substantially gainful occupation.  The 
"average person" standard is outlined in 38 U.S.C.A. § 
1502(a)(1) and 38 C.F.R. §§ 3.340(a), 4.15.  This process 
requires rating and then combining each disability rating 
pursuant to 38 C.F.R. § 4.25 (1999) to determine whether the 
veteran holds a combined 100 percent evaluation for pension 
purposes.  Further, permanent total disability evaluations 
for pension purposes will be authorized, provided other 
requirements of entitlement are met, for congenital, 
developmental, hereditary or familial conditions, as well as 
for disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. § 3.342(b) (1999).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes by showing that he has a 
lifetime impairment precluding him from securing and 
following substantially gainful employment.  38 U.S.C.A. 
§§ 1502, 1521(a); 38 C.F.R. § 4.17 (1999).  However, if there 
is only one such disability, it must be ratable at 60 percent 
or more; if there are two or more disabilities, there must be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to at least 70 percent.  38 C.F.R. §§ 4.16(a), 4.17 (1999).

Finally, even if a veteran's disability ratings fail to meet 
the aforementioned percentage standards, a permanent and 
total disability rating for pension purposes may be granted 
on an extra-schedular basis if the veteran is unemployable by 
reason of his disabilities, age, occupational background and 
other related factors.  38 C.F.R. §§ 3.321(b)(2), 4.17(b) 
(1999).

In denying the veteran's claim, the RO assigned a 20 percent 
rating for left shoulder disability; a 10 percent rating for 
eating disorder; and noncompensable ratings for psychiatric 
disability, liver disability, hemorrhoids, peripheral 
neuropathy and residuals of mumps.  The RO considered the 
veteran's substance abuse to be the result of willful 
misconduct and accordingly did not rate that disability.  The 
combined rating for the veteran's nonservice-connected 
disabilities was calculated to be 30 percent. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the evidence of record pertaining to the history 
of the veteran's disorders.  The Board has found nothing in 
the historical record which would lead it to conclude that 
the recent evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1999).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (1999).

I.

A.  Alcohol and drug abuse

Disability pension is not payable for any condition due to 
the veteran's own willful misconduct.  38 C.F.R. § 3.301(b) 
(1999).  The simple drinking of alcoholic beverage is not of 
itself willful misconduct.  The deliberate drinking of a 
known poisonous  substance or under conditions which would 
raise a presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301(c)(2) (1999).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the  
person's willful misconduct.  38 C.F.R. § 3.301(c)(3) (1999).

Private and VA treatment records for 1982 to May 1996 show a 
long history of alcohol and drug use.  The reports also show 
treatment for psychiatric disability, although none of the 
treatment reports suggests that such disability caused or 
chronically worsened the veteran's alcohol or substance 
abuse.  The veteran reported that he had been a daily drinker 
since age 17 and indicated that his interpersonal, employment 
and legal problems were secondary to his alcohol use.

On file is the report of a July 1997 VA examination, at which 
time the veteran reported that he had been sober for the past 
year.  He was diagnosed with history of alcohol dependence 
and cannabis abuse.

After careful review of the record, and in light of the 
absence of any medical evidence to the contrary, the Board 
concludes that the veteran's alcohol and substance abuse is 
primary in nature and is thus a product of willful 
misconduct.  As such, it may not be considered in determining 
whether the veteran is permanently and totally disabled for 
pension purposes.  38 C.F.R. § 3.301(b), (c).

B.  Left shoulder disability

The record reflects that the veteran is right handed.

VA treatment records of the veteran for April 1994 to May 
1996 show that he underwent a left shoulder hemiarthroplasty.  
Examination of the shoulder disclosed some left shoulder 
muscle weakness and wasting in the left deltoid aspect.  
There was also some decreased mobility of the left shoulder, 
and the veteran's physicians noted that his left shoulder 
pain interfered with efforts to obtain employment.  The 
presence of a surgical scar was also identified, but the scar 
was well healed.  The veteran exhibited some hyperactive 
biceps and triceps deep tendon reflexes, bilaterally, but the 
record reflects that the veteran was diagnosed with 
polyneuropathy associated with his alcohol use.  X-ray 
studies showed the presence of healed left shoulder 
fractures.

The veteran was afforded a VA examination in July 1997, at 
which time he reported experiencing minimal problems with his 
left shoulder since his surgery, and he denied any difficulty 
other than aches and pains.  The veteran was noted to be 
right-handed.  On physical examination, no left shoulder 
crepitus or effusion was present.  Range of left shoulder 
motion testing disclosed forward flexion to 160 degrees, 
backward extension to 40 degrees, abduction to 150 degrees, 
internal rotation to 40 degrees, and external rotation to 50 
degrees.  Strength was normal and neurological examination 
was negative.  The veteran was diagnosed with history of left 
shoulder fracture with residual reduced range of motion.

The RO assigned the veteran a 20 percent evaluation under 
5203 for his left shoulder disability.  Under that code, a 20 
percent evaluation is appropriate for nonunion of the 
clavicle or scapula with loose movement, or for dislocation.  
Impairment of the clavicle or scapula may also be rated based 
on impairment of function of contiguous joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203 (1999).  A 20 percent 
evaluation is warranted for limitation of arm  motion at 
shoulder level or for limitation of arm motion of the 
nondominant extremity midway between the side and shoulder 
level.  A 30 percent evaluation is warranted for limitation 
of arm motion of the nondominant extremity to 25 degrees from 
the side.  38 C.F.R. § 4.71a, DC 5201 (1999).

A 20 percent evaluation is warranted for malunion of the 
humerus of the nondominant extremity, or for recurrent 
dislocation of the humerus of the nondominant extremity at 
the scapulohumeral joint.  A 40 percent evaluation is 
warranted for fibrous union of the humerus of the nondominant 
extremity.  38 C.F.R. § 5202 (1999).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  
 
Review of the record discloses that while the veteran 
underwent surgery and continues to exhibit pain and some 
limitation of left shoulder motion, he nevertheless retains 
substantial range of motion of that shoulder.  See 4.71, 
Plate I (1999).  Indeed, following surgery on the joint he 
has expressed only minimal complaints associated with his 
shoulder.  In any event, he clearly is able to the raise his 
arm well above shoulder level, even considering his 
complaints of pain.  Moreover, VA examination in July 1997 
disclosed the absence of any weakness or neurological 
impairment associated with the veteran's left shoulder 
disability.  Although the July 1997 examiner failed to 
adequately assess the functional loss associated with the 
veteran's left shoulder pain, as explained previously, the 
veteran failed to report for a VA examination of his 
disabilities following the Board's January 1998 remand, and 
the Board must therefore evaluate the veteran's disability 
based on the evidence of record.  In light of the substantial 
range of left shoulder motion retained by the veteran, as 
well as the absence of any current weakness or other 
impairment associated with the left shoulder, and as the 
evidence does not suggest the presence of malunion, nonunion 
or dislocation of the clavicle or scapula, impairment of the 
humerus, or limitation of arm motion at or below shoulder 
level, the Board concludes that an evaluation greater than 20 
percent for left shoulder disability is not warranted.




C.  Psychiatric disability

The Board notes that the RO initially described the veteran's 
psychiatric disability as consisting of his eating disorder 
and a personality disorder.  The record reflects that the RO 
subsequently evaluated the veteran's eating disorder 
separately from any psychiatric disability.

Factual background

On file are VA treatment records of the veteran for April 
1994 to May 1996 which show that the veteran often presented 
as intoxicated, at which time he would complain of suicidal 
ideation, depression, anxiety, nervousness and irritability.  
He denied any homicidal ideation.  He was noted to have 
little social support from his family or friends, and he 
reported that he last worked full time in 1980 as a teacher, 
and last worked at all in 1982 as a salesperson.  Mental 
status examination showed the veteran to be alert, oriented 
and adequately groomed (except on one occasion when he was 
homeless at the time of presentation).  His mood ranged from 
anxious to mildly depressed, and his affect from labile to 
constricted.  He was occasionally incoherent and rambling, 
but he reported experiencing no hallucinations or delusions, 
except during times when he was consuming alcohol.  His 
memory and concentration were described as fair, and his 
thought processes as mildly circumstantial, but goal 
directed, logical, coherent and relevant.  His judgment was 
considered impaired.  The veteran was obsessed with physical 
complaints.  The veteran was assigned Global Assessment of 
Functioning (GAF) scores ranging from 35 to 60.  Pertinent 
psychiatric diagnoses included obsessive compulsive disorder, 
major depression and borderline personality disorder.

The veteran was afforded VA examinations in July 1997, at 
which time he reported that he had been sober for the past 
year.  He indicated that he presently worked on a full-time 
basis at minimum wage for the Salvation Army, and that he 
lived at a Salvation Army facility in a structured 
arrangement.  His current complaints included anxiety and 
depression related to his eating disorder.  On mental status 
examination the veteran presented as clean and casually 
dressed.  He was alert and oriented and his mood was 
euthymic, although he did evidence some anxiety.  His affect 
was calm.  He spoke freely and without hesitation.  His 
thought processes were coherent, without any evidence of 
hallucinations or delusions.  His memory and concentration 
were described as unremarkable.  His insight and judgment 
were described as good.  The veteran was diagnosed with 
history of alcohol dependence and cannabis abuse, history of 
depression, and bulimia nervosa.  The veteran was assigned a 
GAF score of 80.

Analysis

The RO evaluated the veteran's psychiatric disability under 
DC 9400.  The Board notes that effective November 7, 1996, VA 
revised the criteria for diagnosing and evaluating 
psychiatric disabilities.  61 Fed. Reg. 52695 (1996).  On and 
after that date, all diagnoses of mental disorders for VA 
purposes must conform to the fourth edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).  61 Fed. 
Reg. 52700 (1996) (codified at 38 C.F.R. § 4.125).  The new 
criteria for evaluating psychiatric disability are codified 
at 38 C.F.R. § 4.130 (1999).  In Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991), the Court held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.  Accordingly, the Board will proceed to 
analyze the veteran's disability under both sets of criteria 
to determine if one is more favorable to the veteran.

Under the old criteria found at 38 C.F.R. § 4.132, Diagnostic 
Code 9400, a noncompensable evaluation is warranted where 
there are neurotic symptoms which may somewhat adversely 
affect relationships with others, but which do not cause 
impairment of working ability.  A 10 percent rating is 
warranted where the veteran exhibits symptoms less than those 
required for a 30 percent rating, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent rating is warranted for 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms must result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating is warranted when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired; and where, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is warranted when the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  In such 
cases, the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent schedular 
evaluation is warranted when the attitudes of all contacts, 
except the most intimate, are so adversely affected as to 
result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or there is a demonstrable inability to 
obtain or retain employment.  38 C.F.R. § 4.132 (1996).  The 
Board notes that each of the three criteria for a 100 percent 
rating under Diagnostic Code 9400 is an independent basis for 
granting a 100 percent rating.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would quantify 
the degree of impairment.  In a subsequent opinion, the 
General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is 
bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c).

Under the new criteria, a noncompensable evaluation is 
warranted where a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.  A 10 percent rating is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent  periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation  normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and  hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9400 (1999). 

The record reflects that the veteran has consistently 
reported symptoms of anxiety and depression, as well as 
fixation on his weight, even when sobriety has been 
maintained.  In the Board's opinion, the referenced symptoms 
support assignment of a 10 percent rating for psychiatric 
disability.  The Board concludes, however, that an evaluation 
greater than 10 percent is not warranted.  In this regard, 
the Board notes that many of the veteran's psychiatric 
symptoms are clearly associated with his alcohol and 
substance abuse.  Unfortunately, there is no medical opinion 
on file which purports to distinguish the manifestations of 
the veteran's alcohol and substance abuse from his 
psychiatric disability, but as noted previously, the veteran 
failed to report for VA examinations scheduled in connection 
with his claim.  The Board notes, however, that at the time 
the veteran was examined by VA in July 1997, he had abstained 
from substance use for a lengthy period of time.  The Board 
therefore considers the July 1997 examination reports to be 
an accurate reflection of the impairment caused by the 
veteran's psychiatric disability alone.  Those examination 
reports show that the veteran was currently employed and 
living in a structured arrangement, that his psychiatric 
complaints consisted of some depression and anxiety as well 
as concern about his weight, and that his mental status 
examination at that time was essentially normal, without 
noted impairment of memory, concentration or judgment.  The 
veteran denied any suicidal or homicidal ideation, and 
despite his concern about his weight, expressed no evidence 
of obsessional rituals.  In essence, the veteran's 
psychiatric disability is shown to be no more than mild in 
nature, as further indicated by the assignment of a GAF score 
of 80 following examination. 

In light of the evidence demonstrating that the symptoms 
attributable to the veteran's psychiatric disability are 
productive of no more than mild occupational, industrial or 
social impairment, the Board concludes that there is no basis 
under either the new or the old criteria upon which to assign 
a rating greater than 10 percent for psychiatric disability.  
Accordingly, a 10 percent evaluation is warranted for 
psychiatric disability.

D.  Eating disorder

Factual background

VA treatment records for April 1994 to May 1996 disclose that 
the veteran was hospitalized on several occasions for 
disorders other than an eating disorder, during which time he 
was diagnosed with and treated for anorexia nervosa and 
bulimia.  The veteran was described as 70 inches in height 
and his weight fluctuated between 113 and 120 pounds.  He 
appeared thin and wasted with signs and symptoms of anxiety, 
nervousness and irritability.  There was evidence of bingeing 
and purging behavior, and he was advised to restrict his 
physical activities.  He was prescribed a high protein diet 
with a supplement as well as medications.  The record 
reflects that his weight would generally increase in a 
gradual manner during hospitalization.  Other than 
restriction of physical activities and prescription of diet 
and medication, no other treatment measures with respect to 
the veteran's eating disorder were undertaken. 

The veteran was afforded VA examinations in July 1997, at 
which time he complained of anorexic and bulimic behavior, 
although he suggested that the referenced activity had 
lessened with the cessation of his alcohol use.  He reported 
that he gorged daily for about two hours and then would 
vomit.  He indicated that he counted calories repeatedly and 
cautiously.  He reported that he was depressed and anxious 
about his bulimia and felt that he was in danger of a 
relapse.  Physical examination disclosed that the veteran 
weighed 132 pounds; he reported weighing up to 137 pounds 
during the past year.  The examiner diagnosed the veteran 
with bulimia nervosa, purging type.  The examiner noted that 
the veteran did not express the intense fear of excess weight 
suggestive of anorexia.

Analysis

The RO evaluated the veteran's eating disorder as 10 percent 
disabling.  Prior to November 7, 1996, the eating disorder 
was rated under DC 9400.  On and after November 7, 1996, the 
veteran's eating disorder was evaluated under DC 9521.  As 
noted previously, the rating criteria for mental disorders in 
effect prior to November 7, 1996, provide that a 10 percent 
rating is warranted where the veteran exhibits symptoms less 
than those required for a 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent rating is 
warranted for definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people.  The psychoneurotic symptoms must result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired; and 
where, by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is warranted when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired.  In such cases, the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
schedular evaluation is warranted when the attitudes of all 
contacts, except the most intimate, are so adversely affected 
as to result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or there is a demonstrable inability to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9400 (1996).

Effective November 7, 1996, a specific diagnostic code for 
eating disorders was established.  Under that code, a 10 
percent evaluation is warranted for binge eating followed by 
self-induced vomiting or other measures to prevent weight 
gain, or resistance to weight gain even when below expected 
minimum weight, with diagnosis of an eating disorder and 
incapacitating episodes of up to two weeks total duration per 
year.  A 30 percent evaluation is warranted for self-induced 
weight loss to less than 85 percent of expected minimum 
weight with incapacitating episodes of more than two but less 
than six weeks total duration per year.  A 60 percent 
evaluation is warranted for self-induced weight loss to less 
than 85 percent of expected minimum weight with 
incapacitating episodes of six or more weeks total duration 
per year.  A 100 percent evaluation is warranted for self-
induced weight loss to less than 80 percent of expected 
minimum weight, with incapacitating episodes of at least six 
weeks total duration per year, and requiring hospitalization 
more than twice a year for parenteral nutrition or tube 
feeding.  38 C.F.R. § 4.130, Diagnostic Code 9521 (1999).

The evidence demonstrates that the veteran engages in 
bingeing and purging behavior, and that his weight ranged 
from 113 pounds to 120 pounds from April 1994 to May 1996.  
Unfortunately, there is insufficient evidence on file with 
which to determine the veteran's expected minimum weight.  As 
noted previously, the veteran failed to report for VA 
examinations scheduled in July 1999 in connection with the 
instant claim.  The Board notes, however, that the record 
reflects that while the veteran was hospitalized on numerous 
occasions and for extended periods at times, none of the 
hospitalization reports on file suggests that the veteran's 
eating disorder itself precipitated any such hospitalization, 
or that his eating disorder actually required hospital 
treatment.  Indeed, the record reflects that treatment of his 
eating disorder during hospitalization was incidental in 
nature only, and consisted of no more than diet and exercise 
restrictions, and the prescription of medication.  There is 
otherwise no evidence demonstrating the presence of any 
incapacitating episodes attributable to his eating disorder.  
In addition, the veteran was noted to weigh 132 pounds at his 
July 1997 VA examination, and the examiner assigned a GAF 
score of 80.

In light of the above evidence demonstrating that the veteran 
has gradually gained weight since 1994 and has not 
experienced incapacitating episodes secondary to his eating 
disorder of more than two weeks total duration per year, the 
Board concludes that the evidence does not support assignment 
of more than a 10 percent rating for eating disorder under 
the new criteria.  In addition, as discussed in the previous 
section, the evidence does not support assignment of a rating 
greater than 10 percent under the old criteria for rating 
mental disorders.

E.  Liver disability and peptic ulcer disease

While primary alcohol and drug abuse is considered to be the 
product of willful misconduct, organic diseases and 
disabilities which are a secondary result of the  chronic use 
of alcohol as a beverage, whether out of compulsion or 
otherwise, or which are a secondary result of the chronic use 
of drugs and infections coinciding  with the injection of 
drugs, will not be considered of willful misconduct origin.  
38 C.F.R. § 3.301(c)(2), (3).

On file are VA treatment records of the veteran for April 
1994 to May 1996 which show that the veteran exhibited right 
upper quadrant hepatic flexure tenderness on examination.  
His liver measured 5 to 8 millimeters below the costal margin 
without nodularity and his bowel sounds were hyperactive, but 
his hepatitis profile was negative and no diagnosis of liver 
disability was rendered.  The records show that the veteran 
underwent some weight loss associated with his eating 
disorder and the veteran appeared thin and wasted on 
examination, with signs and symptoms of anxiety, nervousness 
and irritability.  The records also show that upper 
gastrointestinal studies revealed the presence of an acute 
duodenal cuff ulcer, and the veteran was diagnosed with 
peptic ulcer disease.

The veteran was afforded a VA examination in July 1997, at 
which time he weighed 132 pounds.  He denied any melena or 
diarrhea but complained of occasional constipation.  Physical 
examination disclosed that he was well developed and 
nourished.  His abdomen was soft and nontender, without any 
rebound, rigidity or guarding.  No masses or organomegaly was 
present except with respect to the liver, which was palpable 
3 centimeters below the right costal margin.  Laboratory 
studies were normal.  The veteran was diagnosed with history 
of alcoholic hepatitis.

The RO evaluated the veteran's liver disability as 
noncompensably disabling under DC 7312.  That code provides 
that a 30 percent evaluation is warranted for moderate 
cirrhosis of the liver with dilation of superficial abdominal 
veins, chronic dyspepsia, slight loss of weight or impairment 
of health.  38 C.F.R. § 4.114, Diagnostic Code 7312 (1999).  
A noncompensable evaluation is warranted for healed 
infectious hepatitis which is nonsymptomatic.  A 10 percent 
evaluation is warranted for infectious hepatitis with 
demonstrable liver damage with mild gastrointestinal 
disturbance.  A 30 percent evaluation is warranted for 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures.  38 C.F.R. § 4.114, Diagnostic Code 7345 (1999).

A 10 percent evaluation is warranted for mild duodenal ulcer, 
with recurring symptoms once or twice yearly.  A 20 percent 
evaluation is warranted for moderate duodenal ulcer, with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration; or with continuos 
moderate manifestations.  A 30 percent evaluation is 
warranted for moderately severe duodenal ulcer, less than 
severe but with impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes  averaging 
10 days or more in duration at least four or more times a 
year.  A 60 percent evaluation is appropriate for severe 
duodenal ulcer, with pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  38 C.F.R. 
§ 4.114, Diagnostic Code 7305 (1999).

Ratings under diagnostic codes 7301 to 7329 inclusive , 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  Instead, a single evaluation will be assigned 
under the diagnostic code which reflects the predominant 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.114 (1999).  

The record reflects that the veteran has been diagnosed with 
a duodenal ulcer.  Nevertheless, the veteran has denied any 
melena or diarrhea, and has not otherwise evidenced symptoms 
associated with the diagnosed ulcer.  In this regard, the 
Board notes that while the record reflects that the veteran 
is underweight, this condition has consistently been 
attributed to his eating disorder, and, in any event, he was 
described as well nourished on examination in July 1997.  
Moreover, the veteran's anxiety and other psychiatric 
symptoms have been attributed to either his eating disorder 
or to his alcohol and substance abuse, and not to his ulcer 
or to any liver condition.  In addition, despite the 
occasional enlargement of the veteran's liver noted during 
treatment, none of the records suggests the presence of liver 
damage, or of dilation of superficial abdominal veins or 
chronic dyspepsia.  Indeed, liver studies were normal on 
examination in July 1997 and there is otherwise no evidence 
demonstrating impairment of health associated with the 
veteran's duodenal ulcer or liver condition.  In the Board's 
opinion, the above findings are consistent with a 10 percent 
evaluation, but no more.  Accordingly, a 10 percent 
evaluation is warranted for the veteran's liver disability 
and peptic ulcer disease.

F.  Hemorrhoids

VA treatment records for April 1994 to May 1996 are negative 
for any reference to hemorrhoids.  At his July 1997 VA 
examination, the veteran was found to have "Stage I" 
hemorrhoids.  However, hemoccult was negative.

External or internal hemorrhoids are rated as noncompensably 
disabling if mild or moderate.  Hemorrhoids which are large 
or thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences warrant a 10 percent 
evaluation.  A 20 percent evaluation is warranted for 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 
7336 (1999).

The record reflects that the veteran was diagnosed with 
hemorrhoids at his July 1997 examination.  The Board notes, 
however, that treatment records are entirely negative for any 
complaints, finding or diagnosis of hemorrhoids.  There is no 
evidence suggesting that the hemorrhoids are large, 
thrombotic, irreducible, associated with excessive redundant 
tissue, or productive of persistent bleeding or fissures.  
The Board therefore concludes that a noncompensable rating is 
properly assigned for hemorrhoids.


G.  Peripheral neuropathy

As noted previously, organic diseases and disabilities which 
are a secondary result of the chronic use of alcohol as a 
beverage, whether out of compulsion or otherwise, or which 
are a secondary result of the chronic use of drugs and 
infections coinciding  with the injection of drugs, will not 
be considered of willful misconduct origin.  38 C.F.R. 
§ 3.301(c)(2), (3).

VA treatment reports for April 1994 to May 1996 disclose that 
the veteran was diagnosed with alcoholic neuropathy.  He 
reported generalized muscle weakness and occasional numbness 
in his extremities, and he exhibited difficulties with gait, 
although he was frequently recovering from intoxication at 
the time of examination.  He exhibited some hyperactive 
biceps, triceps and patellar reflexes, and some diminution of 
the Achilles reflex.  He also exhibited some numbness on the 
medial nerve aspect of the left index finger and thumb, and 
some paresthesias in both lower limbs.

The veteran was afforded a VA examination in July 1997, at 
which time he reported that he had been sober for the past 
year.  His gait was normal, his strength was full, and his 
deep tendon reflexes were normal; he exhibited no cerebellar 
signs.

A 20 percent evaluation is warranted for mild paralysis of 
all radicular groups, a 30 percent evaluation is warranted 
for moderate paralysis of all radicular groups affecting the 
nondominant extremity and a 40 percent evaluation is 
warranted for moderate paralysis of all radicular groups 
affecting the dominant extremity.  38 C.F.R. § 4.124a, 
Diagnostic Code 8513 (1999).  A 10 percent evaluation is 
warranted for mild paralysis of the median nerve, and a 20 
percent evaluation is warranted for moderate paralysis of the 
median nerve of the nondominant extremity.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8515 (1999).

While treatment records reflect that the veteran exhibited 
abnormal deep tendon reflexes on occasion and that he was 
diagnosed with polyneuropathy affecting, inter alia, the 
median nerve of his left hand, no neurological deficits were 
evident on examination following an extended period of 
sobriety in July 1997.  In fact, there is no medical evidence 
on file since May 1996 demonstrating the presence of any 
neurological deficits or neuropathy.  Accordingly, as the 
neurological deficits exhibited by the veteran prior to May 
1996 were largely attributed to his use of alcohol, and as 
medical evidence since May 1996 demonstrates that the veteran 
no longer exhibits any neurological disability, including 
neuropathy, following his period of sobriety, the Board 
concludes that a compensable rating is not warranted under 
any applicable diagnostic code pertaining to diseases of the 
peripheral nerves.  See 38 C.F.R. § 4.124a, Diagnostic Codes 
8510 to 8530 (1999). 

H.  Residuals of a right tibia fracture

On VA examination in July 1997, the veteran was found to have 
a 2-centimeter bony deformity over the mid-right anterior 
tibia; no erythema or swelling was identified.  The veteran 
was diagnosed with history of right tibia/fibular fracture, 
with no current residual loss of function.

Malunion of the tibia and fibula, with slight knee or ankle 
disability, warrants a 10 percent evaluation.  Malunion of 
the tibia and fibula, with moderate knee or ankle disability, 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (1999).

Although the veteran manifests a small bony deformity on his 
tibia, the evidence does not show, and the veteran does not 
contend, that the referenced deformity is productive of 
disability.  Indeed, the July 1997 VA examiner specifically 
noted that no residual loss of function was associated with 
the abnormality.  Accordingly, there is no basis for the 
assignment of a compensable evaluation for residuals of a 
right tibia fracture.

I.  Residuals of mumps

VA treatment reports for April 1994 to May 1996 are negative 
for any complaints, finding or diagnosis of throat 
abnormalities or any reference to mumps residuals.  VA 
examination in July 1997 disclosed the absence of any mouth 
or throat abnormalities.

The record reflects that the RO assigned a noncompensable 
evaluation for residuals of mumps under DC 6516.  That code 
provides that a 10 percent evaluation is warranted for 
laryngitis, with hoarseness and inflammation of the cords or 
mucous membrane.  A 30 percent evaluation is warranted for 
hoarseness, with thickening or nodules of cords, polyps, 
submucous infiltration, or pre-malignant changes on biopsy.  
38 C.F.R. § 4.97, Diagnostic Code 6516 (1999).

The evidence on file is completely negative for any current 
residuals of mumps, or for any throat or mouth abnormalities, 
and the veteran has not alleged the presence of any current 
residuals of mumps.  Accordingly, a compensable evaluation 
for residuals of mumps is not warranted.

J.  Miscellaneous

In making these determinations, the Board has afforded the 
veteran every possible reasonable benefit of the doubt, as it 
is required to do.  38 U.S.C.A. § 5107(b) (West 1991);  38 
C.F.R. § 3.102, 4.3 (1999).  Assuming, without conceding, 
that each of the veteran's nonservice-connected disabilities 
is permanent in accordance with 38 C.F.R. § 4.17, the 
veteran's disabilities are objectively determined not to be 
representative of a total, 100 percent schedular evaluation, 
given that they combine only to 40 percent, in accordance 
with 38 C.F.R. § 4.25.  Accordingly, on the basis of the 
objective "average person" standard of review, a permanent 
and total disability evaluation is not warranted.


II.

The Board also concludes that the veteran does not satisfy 
the criteria for a schedular permanent and total evaluation 
under 38 C.F.R. §§ 4.16(a) and 4.17.  As the veteran has more 
than one disability, he is required to have at least one 
disability rated as at least 40 percent disabling in order to 
meet the threshold requirement of Section 4.16(a).  In this 
case, the veteran's left shoulder disability is rated at 20 
percent; there is no other higher-rated disability.  In 
addition, the total combined rating of all of the veteran's 
nonservice-connected disabilities is 40 percent.  See 
38 C.F.R. §§ 4.16(a), 4.25 (1999).


III.

The Board has also considered whether a permanent and total 
disability rating for pension purposes on an extra-schedular 
basis may be authorized under 38 C.F.R. § 3.321(b)(2) (1999).  
The Board notes that in the VA Form 21-526 filed by the 
veteran in February 1993, he reported that he was born in 
June 1946, and that he last worked in December 1991.  He 
reported that he had completed a Masters degree and had 18 
years of education.  In his May 1994 VA Form 21-526, the 
veteran reported that he last worked in 1982, and reported no 
more than four years of college education.  In any event, the 
record reflects that the veteran received at least 4 years of 
college education, and he admitted at his July 1997 
examination that he was currently employed on a full time 
basis.  Moreover, while the veteran's left shoulder 
disability was described at one point as interfering with his 
ability to obtain employment, none of his treating or 
examining physicians has concluded that the veteran's 
disabilities, either separately or as a whole, render him 
unable to obtain or maintain substantially gainful 
employment.  Accordingly, the Board must conclude that even 
with consideration of the above subjective factors, the 
veteran's cognizable disabilities are not sufficient to 
render him unemployable.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).







ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

 

